ORMOND, J. — There
can be no! doubt that the evidence Was correctly admitted.
The rule is thus laid down by Mr. Starkie, 639, 1 voL “Entries made in the hand writing of an agent, usually employed in the delivery of goods, and made in the ordinary ■ ourse of business, of the1 delivery of particular goods to the defendant, are evidence of the fact, after his *290death, provided it be shown that such entries were contemporary with the supposed delivery.”
Lord Ellenborough, in the case of Doe vs. Robson, (15 East’s Rep. 32,) puts the. reception of evidence of this character on the ground of “ the total absence of interest in the person making the entry to pervert the fact, and at the same time, a competency in him to know it.”
The precise question determined in this case, was decided in the case of King vs. Maddux’s ex’rs, (7 Harris & Johnson, 407.)
Let the judgment be affirmed.